DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“camera moving device” in claim 1.
“image processing unit” in claim 3.
“communication device” in claim 7.
“terminal device” in claim 7.
“image management unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shelf plates lain next to each other".  There is insufficient antecedent basis for this limitation in the claim. Further, is unclear to what “lain” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai (US 20180245840), hereinafter referred to as Tai.

Re claim 1, Tai teaches a refrigerator comprising:
a main body (210) having a storeroom (211-214 etc.) for storing a food item (e.g. ¶ 6, “the food item”);
a shelf plate (see plate in Fig 2b) arranged in the storeroom, the shelf plate configured to be put a food item on;
a door (220) configured to open and close a side of the storeroom;
a camera (330 or 340) arranged on an inner surface (see surface Fig 4) of the door, the camera configured to take an image (e.g. 3101a) of an inside of the storeroom; and
a camera moving device (¶ 28, “driving module”) configured to move the camera in a vertical direction (see Fig 5),
the camera moving device configured to stop the camera at least two or more points (3101, 3102, 3103, 3104) for each of between the shelf plates lain next to each other (Fig 2b), and between an inner surface of a top edge of the storeroom and the shelf plate lain next to the inner surface of the top edge of the storeroom (see Fig 2-5, the examiner notes that the position 3101, 3102 are same as current invention),
the camera configured to take an image at each time when the camera moving device stops the move of the camera (e.g. ¶ 28, “The control unit controls the sliding structure to move along the linear guide-way or stop at one of the shooting positions. In this exemplary embodiment, the control unit of the first camera module 330 controls the sliding structure of the first camera module 330 to move the first camera module 330 to the shooting positions 3101, 3102, 3103, 3104 of the first guiding rail 310. The first camera module 330 respectively takes at least one image of the corresponding compartments 211, 212, 213, 214”).

Re claim 4, Tai teaches the refrigerator according to claim 1. Tai teaches the limitation of further comprising a door pocket (see Fig 4) provided on an inside of the door (see Fig 4), wherein the camera moving device can move the camera to a position and a direction in which the camera takes an image of an inside of the door pocket from above (the examiner notes that the camera can take images from the pocket as shown in Fig 4).

Re claim 7, Tai teaches the refrigerator according to claim 1. Tai teaches the limitation of a communication device (e.g. ¶ 33, “transmission module”) configured to transmit the image taken by the camera; and a terminal e.g. ¶ 33, “remote device”) provided to communicate with the communication device and configured to receive the image taken by the camera transmitted from the communication device (e.g. see ¶ 33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai.

Re claim 3, Tai teaches the refrigerator according to claim 1.  Tai further teaches the limitation of further comprising an image processing unit (¶ 9, “image processing module”) configured to synthesize the images to generate an image showing a food item storage state of each of the shelf plates (e.g. ¶ 9, “the images of the two camera modules to form a combined image of each compartment”). Tai does not explicitly teach the limitation of further comprising the image processing unit configured to correct one or both of brightness and distortion of images taken by the camera at two or more positions higher than each of the shelf plates. However, the examiner takes official notice of the fact that correcting the brightness and to synthesize the corrected images to generate an .

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Zhang (CN 107270627), hereinafter referred to as Zhang.

Re claim 5, Tai teaches the refrigerator according to claim 1.  Tai further teaches the limitation of wherein the camera moving device moves the camera in the vertical direction within a predetermined movable range (see range define by rail 310 or 320), and controls a position (3101-3104) of the camera within the movable range. Tai does not further teaches the limitation of wherein the camera moving device includes a stepping motor configured to drive the move of the camera. However, Zhai teaches the limitation of a refrigerator comprising a motor (9) configured to drive a movement of a camera (10) and the examiner takes official notice of the fact that using stepped motors is well known in the art. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Tai and integrated wherein the camera moving device includes a stepping motor configured to drive the move of the camera, in order to provide a motor that can cause a holding torque.

Re claim 6, Tai teaches the refrigerator according to claim 1.  Tai does not explicitly teach the limitation of further comprising a sensor configured to detect opening and closing of the door, wherein in a case where the sensor detects closing operation of the door, the camera moving device moves the camera to one end of the movable range and performs zero point correction of the stepping motor. However, the examiner takes official notice of the fact that comprising a sensor configured to detect opening and closing of the door, wherein in a case where the sensor detects closing operation of the door, the camera moving device moves the camera to one end of the movable range and performs zero point correction of the stepping motor falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the .

Claim 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Takeshi (JP 2017089913), hereinafter referred to as Takeshi.

Re claim 8, Tai teaches the refrigerator according to claim 7. Tai does not explicitly teach the limitation of further comprising an image management unit configured to determine whether or not a food item is carried in or out of the storeroom, based on the image taken by the camera, wherein in a case where the image management unit determines that any food item has been carried in or out of the storeroom, the communication device notifies the terminal device that any food item has been carried in or out of the storeroom. However, Takeshi teaches the limitation of a refrigerator comprising an image management unit (4) configured to determine whether or not a food item is carried in or out of a storeroom (100), based on the image taken by the camera, wherein in a case where the image management unit determines that any food item has been carried in or out of the storeroom, a communication device notifies the terminal device that any food item has been carried in or out of the storeroom (see ¶ 27-48, “At this time, the food image management unit 4 can identify the receipt or delivery of the food based on the food image, and add the identification result (entry / exit identification information) to the supplementary information of the food image and store it in the storage unit. it can. Further, the food image management unit 4 can transmit the food image and accompanying information (time information and entry / exit identification information) to the time change detection unit 5 and the wireless communication unit 7”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Tai and integrated an image management unit configured to determine whether or not a food item is carried in or out of the storeroom, based on the image taken by the camera, wherein in a case where the image management unit determines that any food item has been carried in or out of the storeroom, the communication device notifies the terminal device that any food item has been carried in or out of the storeroom, as taught by Takeshi, in order to inform the user as of the status change of the food items (see Takeshi abstract).

Re claim 9, Tai, as modified, teaches the refrigerator according to claim 8. Takeshi teaches the limitation of further comprising wherein the image management unit extracts an image of a food item that has been carried in or out of the storeroom from the image taken by the camera, and determines a distinction between carried-in and carried-out and a carried-in/out date and time, and the communication device transmits, to the terminal device, the image of the carried-in/out food item extracted from the image taken by the camera, and information on the distinction between carried-in and carried-out and the carried-in/out date and time (see ¶ 27-48, “Whether the food is in or out is determined by comparison with the storage room image stored in advance in an empty state (a state in which no food is stored in the refrigerator compartment 100). And the food image management part 4 preserve | saves by adding the judgment result (entrance / exit identification information) of the receipt or delivery of food to the incidental information of a food image. Further, the food image management unit 4 transmits the food image and accompanying information (time information and entry / exit identification information) to the time change detection unit 5 and the wireless communication unit 7”). 

Re claim 10, Tai, as modified, teaches the refrigerator according to claim 9. Takeshi teaches the limitation of further comprising wherein the terminal device can display the image of the carried-in/out food item and the information on the distinction between carried-in and carried-out and the carried-in/out date and time, in time series (see ¶ 27-48, “in time series, entry or exit, and via the wireless communication unit 7 It can output to the display part 8a of the portable terminal 8. The user can grasp the food stored in the refrigerator compartment 100 by looking at the display screen of the display unit 8 a of the mobile terminal 8”). 

Re claim 11, Tai, as modified, teaches the refrigerator according to claim 9. Takeshi teaches the limitation of further comprising wherein the terminal device can display the image of the carried-in/out food item and the information on the distinction between carried-in and carried-out and the carried-in/out date and time while classifying the food item into the carried-in food item and the carried-out food item (see ¶ 27-48, “are diagrams showing examples of display screens on the display unit 8a of the portable terminal 8 of the food image extracted from the captured image in the refrigerator compartment 100 of the refrigerator 1000 according to the first embodiment. It is. On the timeline display screen 21 shown in FIG. 5A, a food image 42 extracted from the storage room image every time the refrigerator compartment door 101 is opened and closed, time information 43 that is incidental information of the food image 42, and The entry / exit identification information 44 is displayed in chronological order from the top. In this example, food images 42 are arranged in order from the newest time indicated by the time information (photographing time information) in the horizontal center of the display screen, from the top to the bottom. The time information 43 is displayed on the right side and the entry / exit identification information 44 is displayed. In addition, on the upper side of the display screen, a target storage room (in this example, the refrigerating room 100), its set temperature 3 ° C., and time D are also displayed”). 

Re claim 12, Tai teaches the limitation of the refrigerator system according to claim 8. Tai further teaches the limitation of wherein the image management unit extracts images of respective food items inside the storeroom, from the image taken by the camera, the communication device transmits, to the terminal device, the images of the respective food items inside the storeroom, extracted from the image taken by the camera, and the terminal device can display the images of the respective food items inside the storeroom (see steps S02-S04).

Re claim 13, Tai, as modified, teaches the limitation of the refrigerator system according to claim 8. Takeshi further teaches the limitation of wherein the image management unit stores a food type in association with at least one of a shape, a size, a color, and a package label of a corresponding food item in advance, and determines a type and an amount of each of the food items inside the storeroom from the image taken by the camera by referring to the stored information (see ¶ 80-100, “The food image identification unit 9 refers to the information stored in the food image database 10 shown in FIG. 10 and, based on the food image received from the food image extraction unit 3, stores the storage room (here, the refrigerator room 100). ) To identify the type and amount of food stored in () (step S22). In this identification, the food image identification unit 9 is the feature quantity of which food type among the types of food stored in the food image database 10 as individual food images extracted by the food image extraction unit 3. Is matched. When there is a feature quantity stored in the food image database 10 that matches an image of each food, the food image identification unit 9 corresponds to the feature quantity matched in the food image database 10. Judge that the type is attached. The food image identification unit 9 replaces the food type of the image with the most similar food type when there is no data that matches the feature amount in the food image database 10, or the food image of the image May identify only the size as an unknown storage”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892)
US 20170234602 teaches the use of a camera system in a refrigerator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/23/2022